Judgment of conviction insofar as it convicts the defendant of the third and fourth counts of the indictment reversed on the law and those counts dismissed; judgment of conviction insofar as it convicts defendant of the first, second, fifth, and sixth counts of the indictment affirmed. Memorandum: We think on this record there was insufficient evidence of corroboration of the testimony of Sehradyka as to the occurrences on May 1, 1953, which are the basis for the third and fourth counts of the indictment, and the conviction on those counts must be reversed and those counts dismissed. {People v. Kress, 284 N. Y. 452; People v. Goldstein, 285 N. Y. 376.) As to the conviction on counts first, second, fifth and sixth, we find ample corroboration of the testimony of Sehradyka as to what occurred on April 30 and May 8, 1953, and those counts which charge bribery and taking unlawful fees on those dates must he affirmed. We have examined the other alleged errors and find none which we deem so prejudicial as to require a reversal. The method employed in the drawing of the jury was not objected to by defendant’s counsel. If the point had been raised, we have no doubt that the trial court would have permitted defendant to take additional challenges until the jury was sworn. (See Code Grim. Pro., § 371.) All concur. (Appeal from a judgment convicting defendant of the crimes of bribery and taking unlawful fees, each in three counts.) Present — McCurn, P. J., Vaughan, Kimball, Piper and Wheeler, JJ.